Citation Nr: 1526962	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  07-24 175A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Eligibility for enrollment in the Department of Veterans Affairs (VA) healthcare system.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The Veteran appellant had active service in the United States Army from September 1987 to March 1992.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 determination by the Department of Veterans Affairs (VA) Medical Center in Mountain Home, Tennessee that the appellant was not eligible for enrollment in the VA healthcare system.

In August 2007, the appellant submitted a VA Form 9 in which he indicated that he wished to provide testimony before the Board.  As he had not been afforded such a hearing before the case was transferred to the Board, the Board remanded the case, in March 2011, in order that such a hearing might be scheduled.  

Thereafter, the appellant was scheduled for a videoconference hearing to be held on May 22, 2015.  On that date, the appellant's representative cancelled the videoconference hearing.  As the appellant has withdrawn his request for a hearing, the Board will continue with the processing of the appellant's appeal.

In addition to the paper claims files, there is an electronic file associated with the appellant's claim.  The Board has reviewed both the paper files and the electronic file. 


FINDING OF FACT

In May 2015, the appellant withdrew his appeal as to the issue of entitlement to enrollment in the VA healthcare system.



CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his Substantive Appeal on the issue of entitlement to enrollment in the VA healthcare system have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In August 2007, the appellant filed a substantive appeal (VA Form 9) with respect to his claim of entitlement to enrollment in the VA healthcare system.  A VA Form 21-4138 submitted by the appellant's representative on May 22, 2015, reflects that the appellant was withdrawing his appeal on the issue of entitlement to enrollment in the VA healthcare system on the basis that he was receiving medical treatment in the VA healthcare system.  Therefore, the appeal for the claim of entitlement to enrollment in the VA healthcare system has been withdrawn.  See 38 C.F.R. § 20.204.

As the appellant has withdrawn his appeal as to the issue of entitlement to enrollment in the VA healthcare system, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the appellant's claim of entitlement to enrollment in the VA healthcare system.  

Therefore, said issue is dismissed, without prejudice.


ORDER

The appeal as to the issue of entitlement to enrollment in the VA healthcare system is dismissed.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


